 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER BOSEOVSKI,                            No. 2:16-CV-2491-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    McCLOUD HEALTHCARE CLINIC,
      INC.,
15
                         Defendant.
16

17
                    Plaintiff, who is proceeding with retained counsel, brings this civil action.
18
     Pending before the court are plaintiff’s Motions in Limine Nos. 1, 2, and 3. See ECF Nos. 61, 52,
19
     and 63. Defendant has filed responses to each motion. See ECF Nos. 64, 65, and 66.
20
                    In his Motion in Limine No. 1, plaintiff seeks an order excluding evidence of,
21
     references to, or testimony or argument relating to improperly redacted emails. According to
22
     plaintiff, the requested order is proper under Federal Rule of Evidence 403. In response,
23
     defendant states:
24
                            Defendant agrees that its former counsel produced many
25                  documents to Plaintiff with certain names redacted. Many of these
                    documents (mainly emails) will not be relevant in this trial. Some of the
26                  documents have already been produced without redacted names.
                            Defendant is attempting to retrieve all relevant documents without
27                  redactions. The parties’ exhibit lists are due soon. Defendant’s counsel
                    agrees to work with Plaintiff’s counsel to determine which documents may
28                  become exhibits and, for those potential exhibits with redacted names, to
                                                        1
 1                   either produce non-redacted versions or work with Plaintiff’s counsel to an
                     appropriate resolution to identify names before trial.
 2

 3   Given defendant’s response, plaintiff’s motion appears to be moot in that defendant has agreed

 4   that redacted evidence will either not be offered or referenced at trial, or that such evidence will

 5   be provided to plaintiff’s without redactions prior to trial. To the extent evidence containing

 6   redactions is offered at trial, plaintiff will be permitted to renew his objection.

 7                   In his Motion in Limine No. 2, plaintiff seeks an order excluding lay witness

 8   testimony concerning plaintiff’s skill as a dentist. According to plaintiff, such an order is

 9   appropriate under Federal Rules of Evidence 401, 402, 403, and 701. In response, defendant

10   agrees that lay witnesses are not competent to offer expert testimony on the standard of care

11   required of a dentist. Defendant argues, however, that lay witness evidence should be allowed to

12   the extent the witness offers testimony concerning personal observations of plaintiff’s words,

13   actions, and conduct (i.e., plaintiff’s “chairside manner”). Plaintiff’s motion should be granted to

14   the extent lay witness testimony is offered on matters within an expert’s purview, such as the

15   standard of care required of dentists. See Fed. R. Evid. 701(c), 702. The court finds that lay

16   witness evidence based on personal observations of plaintiff’s “chairside manner” is relevant

17   under Rule 401 and not subject to preclusion under Rule 403.

18                   In his Motion in Limine No. 3, plaintiff seeks an order excluding evidence of or

19   arguments relating to inadmissible hearsay regarding purported complaints by patients. Plaintiff

20   argues such an order is warranted under Federal Rules of Evidence 801, 802, and 803 relating to

21   hearsay. In response, defendant contends that out-of-court statements concerning complaints

22   about plaintiff are not hearsay when offered to show why defendant believed it necessary to

23   terminate plaintiff’s employment and not for the truth of the matters stated. The court agrees.

24   See Fed. R. Evid. 801(c). Evidence of out-of-court statements concerning complaints against

25   plaintiff should be permitted to the extent it is not offered for the truth of the matters stated.

26   Given that it is impossible to evaluate plaintiff’s Motion in Limine No. 3, however, in a vacuum,

27   the motion will be denied without prejudice to renewal at the time of trial should out-of-court

28   statements be offered for the truth of the matters stated.
                                                          2
 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.      Plaintiff’s Motion in Limine No. 1 is denied as moot subject to renewal, if

 3   appropriate, at the time of trial;

 4                   2.      Plaintiff’s Motion in Limine No. 2 is granted;

 5                   3.      Plaintiff’s Motion in Limine No. 3 be denied subject to hearsay objections

 6   made, if appropriate, at the time of trial.

 7

 8   Dated: January 27, 2020

 9
                                                            ____________________________________
10                                                          DENNIS M. COTA
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
